Citation Nr: 0944103	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right foot 
disability.

2. Entitlement to service connection for a left foot 
disability.  

3. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.  

4. Entitlement to an initial rating in excess of 10 percent 
for lumbar strain with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 24, 1947 to 
September 27, 1949, November 1950 to November 1953, September 
1954 to August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
RO in Muskogee, Oklahoma, which granted service connection 
for a lumbar strain with arthritis, assigning a 10 percent 
initial rating, denied service connection for a right foot 
disability, a left foot disability and COPD, and denied 
increased ratings for a scar of the left forearm, a scar of 
the left hand and scars of the right hand (major) Group IX.  
The Veteran initiated appeals with respect to all the claims, 
and a statement of the case (SOC) was issued in February 
2007.  The Veteran then responded with a timely substantive 
appeal in which he indicated that he was only appealing 
issues 3 (service connection for right foot disability), 4 
(service connection for left foot disability), 5 (service 
connection for COPD), and 6 (initial rating for lumbar 
strain).  As such, the issues of service connection for a 
right foot disability, a left foot disability and COPD, and 
initial rating for lumbar strain with arthritis are the only 
issues presently on appeal before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. There is no competent medical evidence establishing that 
the Veteran currently has a right foot disability.  

2. There is no competent medical evidence establishing that 
the Veteran currently has a left foot disability.  

3. The preponderance of the evidence is against a finding 
that the Veteran's COPD had its onset in service or is 
otherwise related to his active military service.  

4. The Veteran's service-connected lumbar strain with 
arthritis is manifested by arthritis, pain, tenderness, and 
fatigue. 

CONCLUSION OF LAW

1. A right foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3. The Veteran's COPD was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4. The criteria for an initial rating in excess of 10 percent 
for lumbar strain with arthritis are not met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in April 2006 and March 2007 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, to include for a disability based on 
exposure to asbestos, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised that it was ultimately his responsibility 
to support the claims with appropriate evidence.  These 
letters, along with a May 2008 letter, also provided the 
Veteran with notice concerning the assignment of disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).

As for the duty to assist, the result of RO development 
indicates that some of the Veteran's service records from his 
first period of service were likely destroyed, presumed to 
have been lost in a 1973 fire at the National Personnel 
Records Center (NPRC) facility located in St. Louis, 
Missouri. VA has a heightened duty to assist in these cases. 
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005). The Board concludes that the heightened duty to 
assist has been met in this case. The claims file contains 
all available evidence pertinent to the claim, including 
service personnel records, a September 1947 enlistment 
examination report, and service treatment records for his 
second and third periods of service. Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  VA medical records have also been associated with 
the file.  The Veteran indicated that some of his medical 
records were at the VA Medical Center (VAMC) in Muskogee.   
However, an RO search of automated records was negative for 
treatment records at VAMC Muskogee or Oklahoma City, and the 
Veteran was notified accordingly in the August 2006 rating 
decision and February 2007 SOC.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  Therefore, the 
Board finds that the claims file contains all available 
evidence pertinent to the claim, as well as sufficient 
evidence to make a decision on the claims. VA has fulfilled 
its duty to assist the Veteran in obtaining all outstanding 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes that an examination is not needed with 
respect to the right and left foot disability claims because 
the only evidence indicating the Veteran currently has the 
claimed disabilities is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  Among the numerous private treatment records 
from University Medical Group on file, there is no evidence 
of treatment for a bilateral foot disability, and the Veteran 
has at no time indicated having received such treatment.  As 
there is no medical evidence of a current disability, the 
Board concludes that an examination is not necessary to the 
resolution of these claims.  

Concerning the COPD claim, the Board concludes an examination 
is not needed because there is no indication that the current 
disability may be related to an in-service event.  The 
Veteran has not provided any evidence indicating that his 
COPD had its onset in service, nor has he provided evidence 
of a medical nexus between his current COPD and service to 
include his claimed asbestos exposure.  As the record is not 
indicative of an association between the Veteran's service 
and his current disability, a VA examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 
supra.

The duty to assist by conducting a thorough and 
contemporaneous examination of the veteran also extends to 
claims for higher initial ratings.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  The RO provided the Veteran with an appropriate VA 
examination in July 2006 to evaluate the current nature of 
his lumbar strain.  The Veteran stated at the examination 
that he was not receiving treatment for his back condition.  
He has not indicated that his disability has since increased 
in severity or that he has started seeking treatment.  Thus, 
there is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2006 VA examination report is thorough and 
supported by the objective findings.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Bilateral foot disability 

The Veteran contends that he has a bilateral foot disability 
as a result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

The Board has reviewed that the evidence of record and finds 
that it fails to demonstrate the existence of current 
disabilities right or left foot.  As explained above, the 
Veteran has indicated that medical reports could be requested 
from the VAMC in Muskogee.  However, a search for records at 
the Muskogee and Oklahoma City VAMCs returned a negative 
response.  The Veteran has not submitted any evidence or 
identified any other records showing that he currently has 
bilateral foot disabilities.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Without medical evidence of 
current disabilities of the bilateral feet, the Veteran's 
claims fail to meet the requirements of service connection, 
and the Board need not undertake an analysis as to whether 
there is evidence of an in-service injury or disease.

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims 
of service connection for bilateral foot disabilities, and 
the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. COPD

The Veteran contends that he has COPD as a result of in-
service asbestos exposure.  For the reasons set forth below, 
the Board concludes that service connection is not warranted.

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty, 4 Vet. App. at 429.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs may include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the fingers occurs 
at late stages of the disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran has a current disability.  
Private treatment records from Universal Medical Group 
demonstrate extensive ongoing treatment for COPD and 
emphysema.  
Accordingly, the Board finds that the Veteran has presented 
medical evidence of a current disability, thereby satisfying 
the first element of service connection.  

The Board has reviewed the Veteran's service treatment 
records and finds that while they reflect medical treatment 
for a number of other conditions, they are completely silent 
regarding complaints, diagnosis or treatment of COPD or other 
respiratory problems.  Notwithstanding the foregoing, the 
Veteran argues that his current disability was caused by 
asbestos exposure in service.  Specifically, he contends that 
he was exposed to asbestos while serving aboard the USS 
Arnold J. Isbell DD 869 from September 1964 to July 1965 and 
the USS Owen DD 536 at Vallejo, CA from November 1955 to 
February 1956.  A review of the Veteran's service personnel 
records confirms that he did serve aboard the USS Arnold J. 
Isbell DD 869 and the USS Owen DD 536.  

Even assuming for the moment, without conceding, that the 
Veteran was exposed to asbestos in service, the Board finds 
that there is no competent evidence of record linking the 
Veteran's COPD to such claimed exposure.  The Veteran is 
shown to have received extensive treatment for COPD and 
emphysema over the years, however none of the treatment 
records mention anything about service to include asbestos 
exposure.  Rather, the records seem to attribute the 
Veteran's current lung problems to his history of being a 
chronic smoker at a pack a day for 50 years.  The Veteran has 
not claimed that he suffers from a lung disorder related to 
in-service tobacco use, and additionally, service connection 
for a disability based on an addiction to nicotine is 
prohibited for claims filed after June 9, 1998, as is the 
case here.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2009).

As noted above, the Veteran's service treatment records do 
not reflect any complaints of respiratory problems in 
service, and there is no evidence suggesting that his current 
disability is related to asbestos exposure.  The Board is 
mindful of the Veteran's statements regarding the etiology of 
his COPD.  The Veteran can attest to factual matters of which 
he has first-hand knowledge; for example, he is competent to 
report that served aboard the USS Arnold J. Isbell DD 869 and 
the USS Owen DD 536.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for COPD, to include as secondary to asbestos exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Initial Rating

The Veteran also seeks a higher initial rating for his 
service-connected lumbar strain with arthritis, currently 
evaluated as 10 percent disabling.  For the reasons set forth 
below, the Board finds that a higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  The 
criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the 
Spine assigns a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  An evaluation of 
20 percent is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The notes to the revised rating criteria for both 
cervical spine and low back disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235-5243 Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id. at Note (2); 
see also Plate V, 38 C.F.R. § 4.71a.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Id.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at 
Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).  

The Veteran is currently assigned an evaluation of 10 percent 
the General Rating Formula for Diseases and Injuries of the 
Spine for Diagnostic Code 5237.  

The Veteran was afforded a comprehensive VA examination in 
July 2006.  The Veteran reported having lumbar spine pain, 
but denied any stiffness or weakness.  The pain was described 
as constant, localized, aching and sharp in nature, and at 
the pain level of 8 on a scale of 1 to 10.  The Veteran 
reported being able to function when in pain without 
medication.  He stated that he was not receiving treatment 
for his condition and that the condition did not cause 
incapacitation.  On physical examination, the Veteran's 
posture and gait were within normal limits, and he did not 
require an assistive device for ambulation.  Examination of 
the thoracolumbar spine revealed no evidence of radiating 
pain on movement.  Muscle spasm was absent.  Tenderness in 
the lower back was noted.  Straight leg raising test was 
negative on the right and positive on the left.  There was no 
ankylosis of the lumbar spine.  Range of motion testing 
revealed normal range of motion, with pain at 90 degrees 
flexion, 30 degrees extension and 30 degrees lateral flexion.  
After repetitive use, joint function of the spine was 
additionally limited by pain and fatigue, but not by 
weakness, lack or endurance or incoordination.  The 
additional limitation was zero degrees.  Inspection of the 
spine revealed normal head position with symmetry in 
appearance and symmetry of spinal motion with normal 
curvatures of the spine.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  X-rays demonstrated a large anterior 
osteophyte.  The examiner diagnosed the Veteran with lumbar 
strain and large anterior osteophyte.  In a subsequent 
addendum, the examiner explained that the anterior osteophyte 
represented arthritis of the lumbar spine.  

Based on the medical evidence of record, the Board concludes 
that the criteria for a rating in excess of 10 percent under 
the General Rating Formula for Disease and Injuries of the 
Spine are not met.  The Veteran does not have forward flexion 
of the thoracolumbar spine at 60 degrees or less or combined 
range of motion of the thoracolumbar spine at 120 degrees or 
less, as is required for a 20 percent evaluation.  See 38 
C.F.R. § 4.71a.  Likewise, he does not have muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Rather, he was shown to have normal 
range of motion, with pain, at the July 2006 examination.  
Additionally, it is noted that there is no evidence of 
favorable ankylosis of the entire thoracolumbar spine, as is 
required for a 40 percent evaluation; unfavorable ankylosis 
of the entire thoracolumbar spine, as is required for a 50 
percent evaluation; or unfavorable ankylosis of the entire 
spine, as is required for a 100 percent evaluation.  
Accordingly, unless Diagnostic Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a higher rating under Diagnostic 
Codes 5235 to 5243 is not warranted.  

The Board has considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 
5003 for degenerative arthritis.  In certain circumstances, 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. 
§ 4.14; VAOPGCPREC 9-98 (August 14, 1998) (explaining that 
removal of semilunar cartilage may result in complications 
producing loss of motion).  

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A compensable evaluation under 
Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by X-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

In this instance, the Veteran is already assigned a 10 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine, which considers limitation of 
motion.  A second rating under Diagnostic Code 5003 would 
compensate the Veteran twice for the same symptoms, violating 
the anti-pyramiding rule.  Therefore, a separate rating for 
degenerative arthritis is not warranted.  

The current Diagnostic Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under 
these codes there would be forward flexion of the 
thoracolumbar spine 60 degrees or less, or combined range of 
motion of the thoracolumbar spine 120 degrees or less, for a 
higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether higher or separate ratings 
may be available under the diagnostic codes for 
intervertebral disc syndrome or neurological manifestations.  
However, it was specifically noted at the July 2006 
examination that there were not signs of intervertebral disc 
syndrome.  The Board also finds that there is no evidence of 
any neurologic manifestations so as to warrant a separate 
evaluation under a neurologic diagnostic code.  See 38 C.F.R. 
§ 4.71a Note (1).  

The Board acknowledges the Veteran's contention that he 
deserves a higher rating for his lumbar strain with 
arthritis.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., that he experiences 
pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the severity of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected disability.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 10 percent have been met at any time during the 
period on appeal, the Board concludes that staged ratings are 
inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that a higher 
initial rating for lumbar strain with arthritis is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.  

Entitlement to service connection for COPD, to include as 
secondary to asbestos exposure, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain with arthritis is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


